DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-13 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/28/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1, 6, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 6, 15 and 16,  recites the limitation "the reinforcement" in the claims.  There is insufficient antecedent basis for this limitation in the claims.

Claim 16 recites the limitation "a reinforcement" in the last 2 lines.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a reinforcement” and “the reinforcement” are the same structure. Examination will continue that they are different structures.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7, 13, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onodi et al. (US 2011/0248858 hereinafter Onodi) in view of Ramsey (US 2013/0269746 hereinafter Ramsey).

In regards to claim 1, Onodi discloses;” A wiring module (abstract), comprising: a common power supply line whose one end is electrically connected to a power source (Fig. 3 (13a) paragraphs 0002-0030); and a power supply branch part provided halfway through the common power supply line, wherein the power supply branch part includes at least one group of a power supply branch line branched halfway through the common power supply line (Fig’s. 3 and 4 (branch 14)) and an overcurrent blocking part (Fig. 3 (20) Paragraph 0025) provided in the power supply branch line to enter a non-continuity state when current exceeding allowable current flows in the power supply branch line (Paragraph 0025), the common power supply line includes a plurality of wiring bodies divided by the power supply branch part (Fig. 4 (shows two separate conductors (14))”, 
However, does not directly disclose;
” cross-sectional areas of the plurality of wiring bodies serially decrease with increasing distance from the power source,” 

However, Ramsey discloses a power distribution system that has various conductor sizes based on the amount of current that is require to be distributed in each segment. As seen in figure 2 and disclosed in the abstract it is shown that as the amount of current increase in the distribution system, the conductor sizes must also increase to support the higher current draw. It would have been obvious to one skilled in the art to use different conductor sizes to distribute increasing or decreasing changing current requirements as needed. Bu increasing the conductor size to handle increasing current requirements, the same logic would apply to reducing the conductor sizes as the current draw is decreased. Using the same size conductors for each segment of a power distribution system would result in increased cost and handling / installation problems. Therefore using the power distribution (in reverse) to distribute smaller amounts of current per branch as disclosed by Ramsey with the power distribution system disclosed by Onodi, the claimed invention is disclosed.

Nor does Onodi directly disclose;

“the common power supply line is disposed along the reinforcement while at least part of the common power supply line and at least part of the power supply branch part are housed in the reinforcement.”
Although applicant did not disclose “the reinforcement” in claim 1, it is assumed that some type of structure is used to support the conductors.  Ramsey discloses in paragraph 0040 and figure 7, a reinforcement structure that restrains the conductors together. It would have been obvious to one skilled in the art to use a containment structure to keep the conductors routed together for better installation control. Therefore, using the structures as disclosed by Ramsey with the structure disclosed by Onodi, the claimed invention is disclosed.

In regards to claim 2, a modified Onodi discloses;” The wiring module according to claim 1, wherein the overcurrent blocking part includes a semiconductor switch (Onodi paragraph 0032 requires a semiconductor switch).”

In regards to claim 4, a modified Onodi discloses;” The wiring module according to claim 1, wherein an electronic control part is incorporated into the power supply branch part (Onodi Fig. 3 (20a)).”

In regards to claim 6, a modified Onodi discloses;” The wiring module according to claim 1, wherein the common power supply line includes a flat wiring body disposed along a surface of the reinforcement (Onodi Fig. 3 (14a), Ramsey Fig. 7) shows flat wiring structures in a reinforced body).”

In regards to claim 7, a modified Onodi discloses;” The wiring module according to claim 1, wherein the power supply branch part includes a connector for connecting the power supply branch line to a load (Onodi Fig. 3 (7)).”

In regards to claim 13, a modified Onodi discloses;” The wiring module according to claim 1, wherein a terminal portion of the common power supply line is connected to a load via a terminal portion power supply junction part (Onodi Fig. 3 (27), Paragraph 0031).”

In regards to claim 14, Onodi discloses;” A wiring module (Abstract), comprising: a common power supply line whose one end is electrically connected to a power source (Fig. 3 (13a) paragraphs 0002-0030); and a power supply branch part provided halfway through the common power supply line, wherein the power supply branch part includes at least one group of a power supply branch line branched halfway through the common power supply line (Fig’s. 3 and 4 (branch 14)) and an overcurrent blocking part (Fig. 3 (20) Paragraph 0025) provided in the power supply branch line to enter a non-continuity state when current exceeding allowable current flows in the power supply branch line (Paragraph 0025), the common power supply line includes a plurality of wiring bodies divided by the power supply branch part (Fig. 4 (shows two separate conductors (14))”, But does not directly disclose;” cross-sectional areas of the plurality of wiring bodies serially decrease with increasing distance from the power source, and width dimensions of the plurality of wiring bodies coincide with each other, and thickness dimensions of the plurality of wiring bodies serially decrease with increasing distance from the power source, thus cross-sectional areas of the plurality of wiring bodies serially decrease.
However, Ramsey discloses a power distribution system that has various conductor sizes based on the amount of current that is require to be distributed in each segment. As seen in figure 2 and disclosed in the abstract it is shown that as the amount of current increase in the distribution system, the conductor sizes must also increase to support the higher current draw. As shown in Fig’s. 2 and 4 and disclosed in paragraph 0032, the conductor widths are changed based on the current demand in any segment. It would have been obvious to one skilled in the art to use different conductor sizes to distribute increasing or decreasing changing current requirements as needed. Bu increasing the conductor size to handle increasing current requirements, the same logic would apply to reducing the conductor sizes as the current draw is decreased. Using the same size conductors for each segment of a power distribution system would result in increased cost and handling / installation problems. Therefore using the power distribution (in reverse) to distribute smaller amounts of current per branch as disclosed by Ramsey with the power distribution system disclosed by Onodi, the claimed invention is disclosed.

In regards to claim 15, a modified Onodi discloses;” The wiring module according to claim 14”, but does not directly disclose; “wherein the common power supply line is disposed along the reinforcement while at least part of the common power supply line and at least part of the power supply branch part are housed in the reinforcement, and the width dimensions of the plurality of wiring bodies coincide with a width dimension of a space where the reinforcement houses the plurality of wiring bodies.
Although applicant did not disclose “the reinforcement” in claim 14, it is assumed that some type of structure is used to support the conductors.  Ramsey discloses in paragraph 0040 and figure 7, a reinforcement structure that restrains the conductors together. It would have been obvious to one skilled in the art to use a containment structure to keep the conductors routed together for better installation control. Therefore, using the structures as disclosed by Ramsey with the structure disclosed by Onodi, the claimed invention is disclosed.

In regards to claim 16, Onodi discloses;” A wiring module (Abstract), comprising: a common power supply line whose one end is electrically connected to a power source (Fig. 3 (13a) paragraphs 0002-0030); and a power supply branch part provided halfway through the common power supply line, wherein the power supply branch part includes at least one group of a power supply branch line branched halfway through the common power supply line (Fig’s. 3 and 4 (branch 14)) and an overcurrent blocking part provided in the power supply branch line to enter a non-continuity state when current exceeding allowable current flows in the power supply branch line (Fig. 3 (20) Paragraph 0025), the common power supply line includes a plurality of wiring bodies divided by the power supply branch part, the power supply branch part includes a connector for connecting the power supply branch line to a load (Paragraph 0008), the power supply branch part is provided halfway through the plurality of wiring bodies which linearly extend, and at least part of the common power supply line and at least part of the power supply branch part are housed in a reinforcement (applicant has not disclosed what “a reinforcement” is. It is assumed to be a different structure than “the reinforcement”) while the connector is exposed outside the reinforcement (Onodi Fig. 3 (20a), paragraph 0031 where the branch and main conductors are within the activator (reinforcement structure).”, 

But does not directly disclose;” cross-sectional areas of the plurality of wiring bodies serially decrease with increasing distance from the power source,”

However, Ramsey discloses a power distribution system that has various conductor sizes based on the amount of current that is require to be distributed in each segment. As seen in figure 2 and disclosed in the abstract it is shown that as the amount of current increase in the distribution system, the conductor sizes must also increase to support the higher current draw. As shown in Fig’s. 2 and 4 and disclosed in paragraph 0032, the conductor widths are changed based on the current demand in any segment. It would have been obvious to one skilled in the art to use different conductor sizes to distribute increasing or decreasing changing current requirements as needed. Bu increasing the conductor size to handle increasing current requirements, the same logic would apply to reducing the conductor sizes as the current draw is decreased. Using the same size conductors for each segment of a power distribution system would result in increased cost and handling / installation problems. Therefore using the power distribution (in reverse) to distribute smaller amounts of current per branch as disclosed by Ramsey with the power distribution system disclosed by Onodi, the claimed invention is disclosed.

But does not directly disclose;” the common power supply line is disposed along the reinforcement while at least part of the common power supply line and at least part of the power supply branch part are housed in the reinforcement”

Although applicant did not disclose “the reinforcement” in claim 16, it is assumed that some type of structure is used to support the conductors.  Ramsey discloses in paragraph 0040 and figure 7, a reinforcement structure that restrains the conductors together. Ramsey further discloses an outer housing (Fig’s. 5 and 7) that is capable of holding the main and branch feeds and further discloses a reinforcement structure (Fig. 7 (722)) that would be within the housing. 
It would have been obvious to one skilled in the art to use a containment structure to keep the conductors routed together for better installation control and to provide a covered area that protects the branch connections from damage. Therefore, using the structures as disclosed by Ramsey with the structure disclosed by Onodi, the claimed invention is disclosed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847